EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The preliminary amendment of May 14, 2020 has been ENTERED.
The drawings of May 14, 2020 are hereby accepted as FORMAL.
It is noted that throughout the specification and the claims that “ID” and “RF” without treating either as an acronym.  It is noted that “RF” is so well-known to mean “radio frequency” that it would be immediately apparent to one of ordinary skill-in-the-art what is meant.  As for “ID,” it has been accepted by the, “Webster’s New World College Dictionary” as a word, with its own entry, meaning, “identification” (entry ID1, sense 1; page 707, right column).  Please see the copy of that dictionary entry with this office action.
Garcia et al (‘968) is of general interest for “identifying” and “classifying” signals of interest.
Carbajal (‘836) is of general interest for identifying signals of interest.
Reyes et al (‘657) is of general interest for identifying aircraft emitters.
Wittenberg et al (‘665) is of general interest for the disclosed details of the detection of signal emitters.
Orr et al (‘461) is of general interest for identifying signals from stored information in a memory.
Karlsson (‘509) is of general interest for disclosing emitter identification using signatures.
Huneycutt (‘478) is of general interest for detecting potentially-hostile radio signals.
Reitboeck et al (‘920) is of general interest for disclosing the identification of radar signals.
The use of reference numerals or characters has been noted throughout the claim.  This use does not affect the scope of the claim.  Please see MPEP 608.01(m), third paragraph.
The use of the term “Bluetooth®,” which is a trade name or a mark used in commerce, has been noted in this application (Specification: page 11, line 7). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. An emitter ID ambiguity reduction method comprising: 2entering emitter parameters data into a mission data file (305); 3entering said mission data file parameters into an ambiguity 4resolution matrix (310); 5entering at least one action an electronic warfare (EW) system 6is to take (315); 7loading said mission data file with said emitter ambiguity 8resolution matrix into said electronic warfare system (320); 9executing Operational Flight Program (OFP) control software 10(325); 11executing data collection hardware and firmware (330) under 12control of said OFP control software (325); 13executing data analysis OFP software (335) under control of 14said OFP control software (325) and 15providing an emitter ID (345).”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-14 depends ultimately from allowable, independent claim 1, each of dependent claims 2-14 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 15 is as follows:
“15. An emitter ID ambiguity reduction system comprising: 2a memory configured to store computer executable instructions 3and a processor configured to execute said stored instructions; 4a mission data file ambiguity resolution matrix (205); 5control software (215) that is triggered via either: an external command or 19WO 2021/216034PCT/US2020/028930a per-mission data file (210); 8data collection hardware and firmware (220) controlled by said 9control software (215); and 10at least one data analysis operational flight program (OFP) 11software algorithm (225) controlled by said control software (215); 12wherein said at least one data analysis operational flight 13program (OFP) software algorithm (225) produces an emitter ID 14determination (230).”  (Bold added).
As for independent claim 15, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 16-19 depends directly from allowable, independent claim 15, each of dependent claims 16-19 is allowable for, at least, the reasons for which independent claim 15 is allowable.
The text of independent claim 20 is as follows:
“20. A non-transitory computer readable medium storing computer 2readable instructions, which when executed by said computer, cause said 3computer to: 4enter intelligence (INTEL)-based emitter parameters data into 5a mission data file (305); 6enter said mission data file parameters into an ambiguity 7resolution matrix (310); 8enter at least one action an electronic warfare (EW) system is to take (315); 20WO 2021/216034PCT/US2020/028930 load said mission data file with said emitter ambiguity 11resolution matrix into an EW system (320); 12execute Operational Flight Program (OFP) control software 13(325); 14execute data collection hardware and firmware (330) 15controlled by said OFP control software (215), wherein an external RF 16environment (350) is input to said data collection hardware and firmware 17(330); 18execute data analysis OFP software (335) controlled by said 19OFP control software (215), wherein an output of said data analysis OFP 20software (335) provides input to an emitter ID ambiguity list (340), 21wherein said emitter ID ambiguity list (340) provides feedback to ID 22ambiguity resolution OFP control software (325B) of said OFP control 23software (325); and 24provide an emitter ID (340) from said emitter ID ambiguity list 25(340).”  (Bold added).
Finally, with respect to independent claim 20, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Of the prior art of record in this application, Kadambe et al (‘240) is considered to be the closest reference to the claimed invention, and it has been used as a primary reference in the written opinion of the PCT application corresponding to the U.S. application.  In the PCT prior art rejection using Kadambe et al (‘240), Liu et al (‘429) has been used as a secondary reference; however, Liu et al (‘429) does not make up for the claimed features that are lacking in Kadambe et al (’240), at least, in that the use of the matrix in Liu et al (‘429) is different from the use of the matrix in Kadambe et al (‘240), and in that the motivation to combine is erroneous due to this.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648